Citation Nr: 1734519	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  10-33 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for a left leg disability.


REPRESENTATION

Veteran represented by:	Mary C. Scott, Esquire


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to November 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2013.  These matters were previously remanded by the Board in October 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

A remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In October 2014, the Board remanded this matter to obtain additional records and a VA examination to determine whether his claimed right knee disability, left knee disability and left leg disabilities are related to his active service.  The Board asked the selected examiner to diagnose any right knee, left knee, and left leg disabilities, and for any disabilities diagnosed, to opine as to whether it is at least as likely as not (50 percent probability or greater) that such had its onset in service or is otherwise related to service.  The Board further noted that while the service treatment records indicated that the military attributed the Veteran's bilateral knee problems in service to a motor vehicle accident that occurred prior to service, under VA regulations, the VA could not meet the high standard of showing by clear and unmistakable evidence that any pre-existing knee disability was not aggravated during service.  Therefore, the Board required that the examiner must presume the Veteran had no knee disability upon entry into military service.  

In February 2017, the Veteran underwent a VA examination for knee and lower leg conditions, and was diagnosed with a right knee ligament tear, bilateral knee joint osteoarthritis, and bilateral knee instability.  However, the VA examiner stated that the Veteran's right knee ligament tear and knee instability existed prior to service, noting that the Veteran had "a history of knee problems that records indicate started prior to service."  Ultimately the VA examiner opines that "as documentation supports an EPTS condition that [V]eteran failed to report on enlistment PE, it is less than likely his current knee condition is related to his AD service."  Because the VA examiner did not presume for the purposes of his examination and opinion that the Veteran had no knee disability upon entry into military service as explicitly required by the Board's October 2014 remand, the February 2017 VA examination and opinion is inadequate and does not constitute substantial compliance with the Board's prior remand directives.  See Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a medical professional that has not previously participated in this case to determine the nature and etiology of his claimed right knee, claimed left knee, and claimed left leg disabilities, to include a right knee ligament tear, bilateral knee joint osteoarthritis, and bilateral knee instability.  The entire claims file must be reviewed by the examiner.  

Based on a review of all the evidence of record, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right knee, left knee, or left leg disability is related to his active service or any incident therein.

The Board notes that the service treatment records indicate that the military attributed his in-service bilateral knee problems to a pre-service motor vehicle accident and determined that his bilateral knee problems therefore pre-existed military service.  However, under VA regulations, a disability cannot be found to pre-exist military service if it was not noted on the Veteran's entrance examination unless there is clear and unmistakable evidence that the disability pre-existed military service AND was not aggravated during service.  In this case, the Veteran's bilateral knee problems were not noted on the Veteran's entrance examination, and given that there are multiple knee complaints in the Veteran's service treatment records, the VA cannot meet the high standard of showing by clear and unmistakable evidence that any pre-existing disability was not aggravated during service.  Therefore, for the purposes of this examination and opinion, the examiner must presume that the Veteran had no knee disability upon entry into military service.

The examination report must include a complete rationale for all opinions expressed.

2.  Then, the AOJ should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




